Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/20/20 has been entered.

Response to Amendment
 	This action is in response to applicant's arguments and amendments filed on
11/20/20, which are in response to USPTO Office Action mailed on 08/21/20.
Applicant's arguments and amendments have been considered with the results that
follow: THIS ACTION IS MADE NON-FINAL.

Claim Rejections - 35 USC § 103
2 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-3, 7-12 and 16-20 are rejected under 35 U.S.C. § 103 as being un patentable over Barbas et al. (US 2019/0305948 A1) in view of Worrall (US 2008/0016107 A1) and further in view of AN et al. (US 2014/0348170 A1).
 
 	Regarding claim 1, Barbas teaches a distributed database comprising:
a plurality of nodes, wherein each node of the plurality of nodes includes, (See Barbas paragraph [0003], the plurality of distributed data nodes): 
 	an external interface configured to, (See Barbas paragraph [0011], Input devices include one or more of: a keyboard, a scanner, a mouse, trackball or another pointing device):
 	receive a data element from a data source external to the distributed database, (See Barbas paragraph [0003], The program instructions include instructions to receive a database backup file from a database system, fragment), wherein the data element includes one or more data fragments, (See Barbas paragraph [0028], retrieval of fragments is performed by agents in the database system and sensors in the data nodes whereby fragment node location is not stored in the database system), 
 	store the one or more data fragments, (See Barbas paragraph [0028], each fragment with two or more nodes such that only said nodes will be used to store said fragment); and
 	a local database configured to, (See Barbas [0017] Database system 10 communicates with secure sites 110A to 110D over at least one secure network 20 (such as a corporate local area network (LAN): and
 	send the one or more data fragments to the destination node of the plurality7 of nodes, (See Barbas paragraph [0039], The database system sends the fragments to destination nodes and does not retain information about which fragment is sent to which destination node).
 	Barbas does not explicitly disclose wherein each of the one or more data fragments is linked to a single aspect of a plurality of aspects, wherein the plurality of aspects includes at least one parent aspect and at least one nested aspect, and divide the data element into the one or more data fragments.
	However, Worrall teaches wherein each of the one or more data fragments is linked to a single aspect of a plurality of aspects, ISee Worrall paragraph [0173] information 3704 identifies the first free array slot in the fragment offsets array 3702. The free slots are a linked list, such that the first free slot holds a pointer to the next free slot), wherein the plurality of aspects includes at least one parent aspect and at least one nested aspect, (See Worrall paragraph [0175], Fragment sets can have up to three child sets, and thus the parent set of the set is identified at 3705, and up to three child sets identified), and divide the data element into the one or more data fragments, (See Worrall paragraph [0175], identified by taking the integer part of the result of dividing the fragment).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein each of the one or more data fragments is linked to a single aspect of a plurality of aspects, wherein the plurality of aspects includes at least one parent aspect and at least one nested aspect, and divide the data element into the one or more data fragments of Worrall to analyze each data fragment to determine whether it is related in content to a first set of data fragments or to a second set of data fragments, and placing the first set of data fragments in a first block and placing the second set of data fragments in a second block, (See Worrall paragraph [0003]).
 	Barbas together with Worrall does not explicitly disclose store a forwarding table that contains information identifying a destination node of the plurality of nodes to which the one or more data fragments are to be forwarded based on the single aspect; and an internal interface configured to: access the forwarding table based on the single aspect to determine the destination node.
	However, AN teaches store a forwarding table that contains information identifying a destination node of the plurality of nodes to which the one or more data fragments are to be forwarded based on the single aspect, (See AN paragraph [0005], store information that is used to forward packets based on destination addresses obtained from the packets); and an internal interface configured to: access the forwarding table based on the single aspect to determine the destination node, (See AN paragraph [0018], enable the node or other nodes to access a quantity of source addresses that is greater than a capacity of the node or other nodes to store. Identifying a hub node that stores an unknown destination address may allow the node to forward traffic, associated with an unknown destination address).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify store a forwarding table that contains information identifying a destination node of the plurality of nodes to which the one or more data fragments are to be forwarded based on the single aspect; and an internal interface configured to: access the forwarding table based on the single aspect to determine the destination node of AN in order to allows the other node to store the source address or enables further nodes to obtain the source address from the other node, (See AN Abstract).

 	Regarding claim 2, Barbas taught he distributed database of claim 1, as described above.  Barbas further teaches wherein: the internal interface is further configured to receive one or more encrypted data fragments from a source node of the plurality of nodes, (See Barbas paragraph [0003], the plurality of fragments using a first encryption key, thereby providing a plurality of encrypted fragments, and store, randomly, the plurality of encrypted fragments on the plurality of distributed data nodes); and the local database is further configured to store the one or more encrypted data fragments, (See Barbas paragraph [0003], a plurality of encrypted fragments).

(See Barbas paragraph [0003], database network has N distributed data nodes): 
 	an external interface configured to, (See Barbas paragraph [0011], Input devices include one or more of: a keyboard, a scanner, a mouse, trackball or another pointing device):
 	receive a data element from a data source external to the distributed database, (See Barbas paragraph [0003], The program instructions include instructions to receive a database backup file from a database system, fragment), wherein the data element includes one or more data fragments, (See Barbas paragraph [0028], retrieval of fragments is performed by agents in the database system and sensors in the data nodes whereby fragment node location is not stored in the database system), 
 	configured to store the one or more data fragments, (See Barbas paragraph [0028], each fragment with two or more nodes such that only said nodes will be used to store said fragment); and
 	send the one or more data fragments to the destination node within the distributed database, (See Barbas paragraph [0039], The database system sends the fragments to destination nodes and does not retain information about which fragment is sent to which destination node).
 	Barbas does not explicitly disclose wherein each of the one or more data fragments is linked to a single aspect of a plurality of aspects; wherein the plurality of  and divide the data element into the one or more data fragments; a local database.
	However, Worrall teaches wherein each of the one or more data fragments is linked to a single aspect of a plurality of aspects, ISee Worrall paragraph [0173] information 3704 identifies the first free array slot in the fragment offsets array 3702. The free slots are a linked list, such that the first free slot holds a pointer to the next free slot), wherein the plurality of aspects includes at least one parent aspect and at least one nested aspect, (See Worrall paragraph [0175], Fragment sets can have up to three child sets, and thus the parent set of the set is identified at 3705, and up to three child sets identified), and divide the data element into the one or more data fragments; a local database, (See Worrall paragraph [0175], identified by taking the integer part of the result of dividing the fragment).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein each of the one or more data fragments is linked to a single aspect of a plurality of aspects; wherein the plurality of aspects includes at least one parent aspect and at least one nested aspect and divide the data element into the one or more data fragments; a local database of Worrall to analyze each data fragment to determine whether it is related in content to a first set of data fragments or to a second set of data fragments, and placing the first set of data fragments in a first block and placing the second set of data fragments in a second block, (See Worrall paragraph [0003]).
 	Barbas together with Worrall does not explicitly disclose store a forwarding table that contains information identifying a destination node within the distributed database 
	However, AN teaches store a forwarding table that contains information identifying a destination node within the distributed database to which the one or more data fragments are to be forwarded based on the single aspect, (See AN paragraph [0005], store information that is used to forward packets based on destination addresses obtained from the packets); and an internal interface configured to: access the forwarding table based on the single aspect to determine the destination node, (See AN paragraph [0018], enable the node or other nodes to access a quantity of source addresses that is greater than a capacity of the node or other nodes to store. Identifying a hub node that stores an unknown destination address may allow the node to forward traffic, associated with an unknown destination address).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify store a forwarding table that contains information identifying a destination node within the distributed database to which the one or more data fragments are to be forwarded based on the single aspect; and an internal interface configured to: access the forwarding table based on the single aspect to determine the destination node of AN in order to allows the other node to store the source address or enables further nodes to obtain the source address from the other node, (See AN Abstract).


Claim 12 is rejected based on the same reasoning.
 		
 	Regarding claim 7, Barbas taught the node of claim 3, as described above.  Barbas further teaches wherein: the internal interface is further configured to receive one or more encrypted data fragments from a source node within the distributed database, (See Barbas paragraph [0003], receive a database backup file from a database system, fragment the file into a plurality of fragments using a fragment engine, and associate each fragment of the plurality of fragments with one node of the plurality of distributed data nodes); and 
 	the local database is further configured to store the one or more encrypted data fragments, (See Barbas paragraph [0003], the program instructions include instructions to receive a database backup file from a database system, fragment the file into a plurality of fragments using a fragment engine, and associate each fragment of the plurality of fragments with one node of the plurality of distributed data nodes).

 	Claim 16 is recites the same limitations as claim 7 above. Therefore,
Claim 16 is rejected based on the same reasoning.

 	Regarding claim 8, Barbas taught the node of claim 7, as described above.  Barbas further teaches wherein the local database is further configured to:
(See Barbas paragraph [0003],The program instructions further include instructions to retrieve, after a determined duration, the plurality of encrypted fragments… providing a plurality of re -encrypted fragments, and store); and
 	in response to determining that all of the one or more encrypted data fragments have been stored, decrypting the one or more encrypted data fragments, (See Barbas Abstract, The program instructions further include instructions to encrypt each fragment using a first encryption key, and store, randomly, encrypted fragments on the distributed data nodes).

 	Claim 17 is recites the same limitations as claim 8 above. Therefore,
Claim 17 is rejected based on the same reasoning.

 	Regarding claim 9, Barbas taught the node of claim 3, as described above.  Barbas further teaches wherein the local database includes, (See Barbas paragraph [0003], database…distributed data nodes):
 	a fragment table for storing the one or more data fragments, (See Barbas paragraph [0025], The fragment node associations are stored in fragment node association table). 

 	Claim 18 is recites the same limitations as claim 9 above. Therefore,
Claim 18 is rejected based on the same reasoning.

 	Regarding claim 10, Barbas taught the node of claim 3, as described above.  Barbas further teaches wherein the data source is one or more of: a user;
a device; and a software process, (See Barbas paragraph [0011], a user using input devices and output devices).

 	Claim 19 is recites the same limitations as claim 10 above. Therefore,
Claim 19 is rejected based on the same reasoning.

 	Regarding claim 11, Barbas taught the node of claim 3, as described above.  Barbas further teaches wherein the external interface and the internal interface utilize a same processor, (See Barbas paragraph [0057], A network adapter card or network interface in each computing/processing device receives computer-readable program instructions from the network and forwards the computer-readable program instructions for storage in a computer readable storage medium within the respective computing/processing device).

 	Claim 20 is recites the same limitations as claim 11 above. Therefore,
Claim 20 is rejected based on the same reasoning.




Allowable Subject Matter
 	Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
 	Barbas et al. (US 2019/0305948 A1) The program instructions include instructions to receive a database backup file from a database system, fragment the file into a plurality of fragments using a fragment engine, and associate each fragment of the plurality of fragments with one node of the plurality of distributed data nodes, respectively, wherein the fragment is not stored on the node with which the fragment is associated. The program instructions further include instructions to encrypt each fragment of the plurality of fragments using a first encryption key, thereby providing a plurality of encrypted fragments, and store, randomly, the plurality of encrypted fragments on the plurality of distributed data nodes.
 	Tan et al. (US 6, 954, 796 B2) a method of creating synchronised time stamped multimedia objects comprising the steps of: a. fragmenting the data objects into one or more data packets; b. marking each data packet containing a part or full portion of a single multimedia object using a unique reference; c. creating a link for related fragmented network data packets originating from the same multimedia object using an object reference before transmission; d. stamping the data packets related to the object 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163